 8:20-cv-00167-RGK-PRSE Doc # 13 Filed: 06/22/20 Page 1 of 1 - Page ID # 535




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SHAWN R. ERPELDING, Unlawfully
Imprisoned,
                                                           8:20CV167
                    Petitioner,

       vs.                                                  ORDER

SCOTT FRAKES, Director of Neb. Dept.
of Corr. Svcs.,

                    Respondent.


      I agree with the Respondent. (Filing no. 12.) Mr. Erpelding has failed to show
good cause for a stay and abeyance order. Therefore,

      IT IS ORDERED that the motion for stay and abeyance (Filing no. 2) is
denied. Mr. Erpelding is advised that he should respond to the motion for summary
judgment (Filing no. 9) as set forth in the progression order (Filing no. 4).

      Dated this 22nd day of June, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
